    Case 1:18-cv-00621-MAC Document 5-1 Filed 02/08/19 Page 1 of 2 PageID #: 110


                                                 EXHIBIT 1
                              VIRGINIA COLLEGE, LLC INSTITUTIONS
         INSTITUTION             ADDITIONAL LOCATION                         CITY          STATE
Brightwood Career Institute                                  Broomall                       PA
Brightwood Career Institute                                  Harrisburg                     PA
                              Brightwood Career Institute    Philadelphia                   PA
Brightwood Career Institute                                  Philadelphia (Phila. Mills)    PA
Brightwood Career Institute                                  Pittsburgh                     PA
Brightwood College                                           Sacramento                     CA
                              Brightwood College             Bakersfield                    CA
Brightwood College                                           Salida (Modesto)               CA
                              Brightwood College             Clovis (Fresno)                CA
Brightwood College                                           San Diego                      CA
                              Brightwood College             Chula Vista                    CA
Brightwood College                                           Van Nuys (Los Angeles)         CA
                              Brightwood College             Riverside                      CA
Brightwood College                                           Riverside                      CA
                              Brightwood College             Palm Springs                   CA
Brightwood College                                           Hammond                        IN
                              Brightwood College             Indianapolis                   IN
Brightwood College                                           Baltimore                      MD
Brightwood College                                           Beltsville                     MD
Brightwood College                                           Towson                         MD
Brightwood College                                           Las Vegas                      NV
Brightwood College                                           Dayton                         OH
Brightwood College                                           Nashville                      TN
                              Brightwood College             Charlotte                      NC
Brightwood College                                           Dallas                         TX
                              Brightwood College             Arlington                      TX
Brightwood College                                           El Paso                        TX
                              Brightwood College             Browsville                     TX
                              Brightwood College             El Paso (Lee Trevino)          TX
Brightwood College                                           Houston                        TX
                              Brightwood College             Friendswood                    TX
Brightwood College                                           San Antonio (Ingram)           TX
                              Brightwood College             Beaumont                       TX
                              Brightwood College             Laredo                         TX
Brightwood College                                           San Antonion (San Pedro)       TX
                              Brightwood College             Corpus Christi                 TX
                              Brightwood College             Fort Worth                     TX
                              Brightwood College             McAllen                        TX
Virginia College                                             Birmingham                     AL
                              Virginia College               Hunstville                     AL
                              Virginia College               Mobile                         AL
    Case 1:18-cv-00621-MAC Document 5-1 Filed 02/08/19 Page 2 of 2 PageID #: 111


                                Virginia College                Semmes                             AL
                                Virginia College                Montgomery                         AL
                                Virginia College                Fort Pierce                        FL
                                Virginia College                Jacksonville                       FL
                                Virginia College                Pensacola                          FL
                                Virginia College                Augusta                            GA
                                Virginia College                Columbus                           GA
                                Virginia College                Macon                              GA
                                Virginia College                Savannah                           GA
                                Virginia College                Baton Rouge                        LA
                                Virginia College                Bossier City (Shreveport)          LA
                                Virginia College                Biloxi                             MS
                                Virginia College                Jackson                            MS
                                Virginia College                Greensboro                         NC
                                Virginia College                Tulsa                              OK
                                Virginia College                Columbia                           SC
                                Virginia College                Florence                           SC
                                Virginia College                Greenville                         SC
                                Virginia College                North Charleston                   SC
                                Virginia College                Spartanburg                        SC
                                Virginia College                Chattanooga                        TN
                                Virginia College                Knoxville                          TN
                                Virginia College                Austin                             TX
                                Virginia College                Lubbock                            TX
                                Virginia College                Richmond                           VA
                                Golf Academy of America         Chandler (Phoenix)                 AZ
                                Golf Academy of America         Carlsbad (San Diego)               CA
                                Golf Academy of America         Apopka (Orlando)                   FL
                                Golf Academy of America         Myrtle Beach                       SC
                                Golf Academy of America         Farmers Branch (Dallas)            TX
                                Ecotech Institute               Aurora (Denver)                    CO


On 09/10/2018, ECA announced it has discontinued enrollment in campuses in red italics and those
campuses will be taught out and closed.
